Citation Nr: 9930398	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for frostbite of the 
feet.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a 
fracture of the left great toe.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran November 1952 to December 1954.  

In September 1986, the Board of Veterans' Appeals (Board) 
denied service connection for frostbite of the feet.  The 
veteran and his representative were furnished a copy of this 
decision.  

By rating action in April 1993, the RO denied the veteran's 
request to reopen the claim of service connection for 
frostbite of the feet.  The veteran submitted a notice of 
disagreement and a Statement of the Case (SOC) was issued; 
however, the veteran did not perfect his appeal.  Subsequent 
rating actions in October 1995 and July 1996, also found no 
new and material evidence had been submitted to reopen the 
claim of service connection.  The veteran was notified of 
these decisions and did not appeal.  

This matter comes before the Board on appeal from a December 
1996 rating decision which denied an increased rating for the 
service-connected left great toe disability, and found that 
no new and material evidence had been submitted to reopen the 
claim of service connection for frostbite of the feet.  A 
personal hearing was held at the RO in December 1997.  

By rating action in February 1999, service connection was 
denied for a left leg and hip disorder secondary to the 
service-connected left great toe disability.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

(The issue of an increased rating for the service-connected 
left great toe disability is the subject of the remand 
portion of this document.)  
FINDINGS OF FACT

1.  Service connection for frostbite of the feet was last 
denied by the RO in July 1996.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for frostbite of the feet is either cumulative of evidence 
already of record or is not so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for frostbite of the feet.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that where service medical records 
may be absent or missing, there is a heightened duty of the 
Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain its decision.  The caselaw does not, however, lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet.  App. 46 (1996).  

While the veteran indicated that he believed that most of his 
service medical records were destroyed by fire at the 
National Personal Records Center (NPRC), the claims folder 
does includes originals of what appears to be all of the 
veteran's service medical records, including treatment 
records for a left great toe injury in 1953.  These records 
are significant in that the veteran contends that he suffered 
from frostbite of the feet at the time of the great left toe 
injury.  These records were available and were considered 
previously.  Given the presence of the service medical 
records, the Board finds that there is no heightened duty to 
assist.

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Nevertheless, 
as the RO did not rely on this test in deciding the claim 
pertaining to frostbite of the feet, there is no need to 
remand this issue for consideration of the holding in Hodge.  

As noted above, service connection for frostbite of the feet 
was last denied by the RO in July 1996.  In order to reopen a 
claim which has been previously finally denied, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  The evidence of record at the time of the last 
final rating decision in July 1996, included the veteran's 
service medical records, numerous VA and private medical 
records from 1955 to 1995, and multiple VA examination 
reports.  

The service medical records show that the veteran was 
hospitalized after dropping a artillery shell casing on his 
left great toe in December 31, 1959.  The veteran reported 
that his feet were cold at the time and that he did not pay 
much attention to the incident until later in the day.  On 
examination, there was redness and tenderness about the left 
great toe with a subungual hemorrhage under the toe to the 
nail bed.  X-ray studies at that time showed a non displaced 
(simple) fracture of the distal phalanx of the left great 
toe.  The treatment records do not indicate that there was 
any problems with exposure to extreme cold or any evidence of 
residuals of frostbite.  The veteran was returned to duty on 
the fifth day.  The veteran's separation examination in 
December 1954 noted a history of frostbite of the feet.  
However, no abnormalities referable to any residuals of 
frostbite were noted on examination at that time.  

On his original application for VA benefits received in 
January 1955, the veteran reported a "frozen and broken big 
toe on the left foot," and an injury to the top of his right 
foot.  The veteran made no mention of frostbite of the feet 
or any residuals of frostbite.  

Private medical records from C. E. Keefer, M.D., show 
treatment for foot problems from August to December 1975.  In 
August 1975, the veteran complained of itching and a sharp 
hot feeling in his right foot, with pain and cramping in the 
left foot and leg.  The diagnosis was generalized synovitis 
fasciitis.  In September 1975, the veteran report foot pains 
for one week.  On examination, there were circulation changes 
from the toes extending into the mid longitudinal arch of the 
left foot, and occasional tenderness in the longitudinal 
arch.  In October 1975, the veteran's feet were better and 
there was no evidence of pain or tenderness in the 
longitudinal arch.  

VA medical records from 1955 to 1986 show treatment for 
various medical conditions, primarily due to alcoholism and 
related problems.  A VA Hospital Summary report for 
hospitalization from December 1973 to January 1974 showed 
dermatitis of the hands, wrists, ankles, and feet.  When 
examined by VA in March 1975, the veteran reported occasional 
swelling in his feet.  On examination, there was some 
irritation of the skin over the area of the left great toe 
possibly due to pressure by his shoe.  X-rays of the feet 
showed healed fractures of the right great toe and 2nd toe, 
and a cystic change in the proximal phalanx of the right 
great toe.  No other pathology was noted.  The veteran 
reported swelling and pain in his feet for the past several 
months when seen by VA on an outpatient basis in April 1979.  
At that time, there was no redness, swelling, loss of joint 
motion, or joint tenderness.  The assessment was painful 
feet.  

On VA examination in August 1981, the veteran complained of 
pain in the left great toe and radiating into the arch of his 
foot on prolonged walking.  The veteran also reported that 
all of his joints hurt, particularly his neck and left 
shoulder.  The left great toe moved freely, and there was no 
crepitus or hallux rigidus.  The veteran could stand on his 
toes and heels.  X-ray studies of the feet showed deformity 
and irregular calcific densities in the 1st and 2nd toes on 
the right which were consistent with enchondroma.  No 
abnormalities or specific findings referable to residuals of 
frostbite of the feet were noted.  

On a VA podiatry outpatient report in February 1986, the 
veteran complained of aching feet and occasional loss of the 
nail on his right great toe.  On examination, the veteran's 
pulses were +3/4, and skin temperature was warm to cool going 
from proximal to distal.  Capillary filling time was 3 
seconds.  There was decreased sensation to sharp and dull 
stimulation.  His nails were mycotic, with pinch calluses and 
tinea pedis, bilaterally.  The impression included mycotic 
nails, chronic frostbite episodes, and pinch calluses.  

Based on the evidence above, the Board, in September 1986, 
denied service connection for frostbite of the feet.  

In January 1993, the veteran submitted duplicate copies of 
service medical records and requested that the claim of 
service connection for frostbite of the feet be reopened.  

The RO obtained VA medical records showing  treatment for 
various problems from 1991 to 1993.  When seen by VA on an 
outpatient basis in July 1992, the veteran complained of 
chronic multiple joint pain.  The assessments included 
degenerative joint disease, probably migratory arthralgia.  

Based on the evidence submitted since the September 1986 
Board decision, the RO, in April 1993, found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for frostbite of the feet.  A notice of 
disagreement was received and an SOC was issued, but the 
veteran did not perfect an appeal within the prescribed time 
as setout in 38 C.F.R. § 20.302(b).  

In August 1995, the veteran requested that his claim be 
reopened and submitted a copy of an April 1995 VA outpatient 
progress note showing treatment for back and bilateral foot 
pain.  When seen in April 1995, the veteran reported a 
burning sensation in his feet since having frostbite in 
service.  The assessment included peripheral neuropathy.  The 
examiner indicated that the veteran's peripheral neuropathy 
may be related to his history of frostbite, but that 
additional studies were necessary to rule out other suspected 
causes.  The record indicates that additional tests were 
order, but the findings, if undertaken, were not reported.  
Additional duplicate copies of service medical records and a 
copy of an article on frostbite, were received from the 
veteran's Congressman in September 1995.  

Based on the above evidence, the RO, in October 1995, 
determined that the additional evidence was not new and 
material, and the claim was denied.  The veteran was notified 
of this decision and did not appeal.  

In July 1996, the veteran submitted duplicate copies of 
service medical records and VA medical records showing 
treatment from 1987 to 1988, and requested that his claim of 
service connection for frostbite of the feet be reopened.  

VA outpatient records in August 1988 show treatment for 
blisters on the bottoms of the veteran's feet which had been 
present for the past 4 days.  The veteran reported that the 
blisters occurred during hot weather, and that he had the 
same problem about a year earlier.  The veteran also reported 
a history of frostbite.  On examination, there were large, 
broken bullae on both heels and under the 1st 
metatarsophalangeal joints with areas of dry gangrene.  The 
examiner indicated that the tips of the left great toe and 
2nd toe showed emboli or possibly focal vasculitis.  The 
provisional diagnosis included probable ischemic bullae and 
areas of dry gangrene secondary to old frostbite injury.  The 
veteran was referred to the surgical clinic for additional 
evaluation.  

VA Surgical progress notes in August 1988 showed the blisters 
were healing satisfactorily and that there the no evidence of 
infection.  Distal and pedal pulses were 2+ and strong, 
bilaterally.  The provisional diagnosis was ischemic bullae 
with areas of dry gangrene and history of frostbite injury 
with small vessel disease.  When seen by VA later in August 
1988, there was no evidence of blisters or bullae, and 
debridement was not necessary.  A erythematous patch was 
noted on the dorsum of the left foot, otherwise, the veteran 
was doing well.  

Based on this evidence, the RO, in July 1996, found that the 
additional evidence was not new and material sufficient to 
reopen the claim.  The veteran was notified of this decision 
and did not appeal.  

The evidence added to the record since the July 1996 rating 
decision includes VA examinations in November 1996 and 
January 1999; VA outpatient records, including duplicate 
copies; a March 1998 private treatment record, and testimony 
by the veteran at a personal hearing at the RO in December 
1997.  

When examined by VA in November 1996, the veteran reported 
that he injured his left great toe when a shell fell on his 
foot during service.  The veteran reported that he was kept 
in the hospital overnight and was returned to duty the 
following day.  The veteran indicated that a cast was not 
necessary and no other specific treatment was rendered.  The 
veteran reported that his toe still hurt, particularly at 
night or on bending, such as when working on a roof.  The 
veteran also reported occasional swelling and cramping in his 
feet and lower leg.  On examination, the veteran walked with 
a marked limp on the left side, with the great and second 
toes somewhat elevated off the floor.  He could not walk on 
his toes, and could not squat on his left foot.  He was 
somewhat numb to pinprick over the top of the left foot.  No 
specific findings or abnormalities referable to any residual 
disability from frostbite of the feet were noted.  The 
diagnoses included a history of frostbite of the feet.  

By rating action in December 1996, the RO denied an increased 
rating higher than 10 percent for the veteran's service-
connected left great toe disability and found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for frostbite of the feet.  A notice of 
disagreement was received in September 1997.  An SOC was 
issued in October 1997, and the veteran perfected his appeal 
later that same month.  

The veteran complained that he could not move his left great 
toe when seen by VA on an outpatient basis in December 1997.  
On examination, distal and pedal pulses were palpable, 
bilaterally, and there were no open or hyperkeratotic 
lesions.  There was decreased range of motion of the 1st 
metatarsal phalangeal joint on the left with pain.  The 
assessment was residuals of a fracture of the 1st metatarsal 
phalangeal joint on the left with arthritis.  

The veteran testified at a personal hearing at the RO in 
December 1997 that he was treated for a left great toe injury 
while stationed in Korea.  The veteran testified that his 
feet were cold and that he did not realize the severity of 
the left foot injury until later in the day.  The veteran 
stated that he did not receive any additional treatment for 
any foot problems during service when he returned to the 
States.  The veteran testified that he had chronic aching and 
pain in his feet and legs ever since the incident in service, 
and that he was first treated by VA for his bilateral foot 
problems in 1960.  

Additional duplicate service medical and VA treatment records 
were received by VA in October 1997.  

A copy of a VA progress note in February 1998 indicated that 
the veteran was seen for evaluation of left hip pain due to 
an altered gait caused by his left foot disability.  X-ray 
studies at that time showed degenerative joint disease in the 
left hip.  

A private medical record received in April 1998 indicated 
that the veteran received short term left hip pain relief 
from therapy in March 1998.  The report indicated that the 
veteran had not achieved any goals and continued to use a 
cane to ambulate.  

When examined by VA in January 1999, the veteran complained 
of chronic pain in both feet since service, and that he now 
had pain radiating into his legs and left hips.  On 
examination, the veteran's feet were warm to the touch and 
pulses were palpable in both feet.  Muscle strength was 
normal, and the veteran had decreased sensation over the top 
of the left foot.  No specific findings or diagnoses 
referable to any frostbite residuals were noted.  


Analysis

Initially, the Board notes that the veteran's service records 
indicate that he was assigned to an Ordinance Company during 
service and was not authorized any awards for combat or 
valor.  Furthermore, the veteran does not contend nor does 
the evidence show that his claimed frostbite of the feet was 
incurred during combat.  Therefore, consideration of the 
veteran's claim under the provisions of 38 U.S.C.A. § 1154 
(West 1991) is not for application.  

The medical evidence added to the record since the last final 
rating decision in July 1996 is not new, but merely 
cumulative of evidence already of record.  The additional 
records merely show continued treatment for periodic foot 
problems.  While a diagnosis of history of frostbite was 
noted on a November 1996 VA examination report, no specific 
findings showing residuals of frostbite were noted.  
Moreover, none of the additional medical records provided an 
etiological relationship between any current bilateral foot 
problems and service.  

The veteran's testimony is basically cumulative in nature and 
repetitive of facts previously considered, and his lay 
assertions of medical causation is not "evidence" for the 
purpose of reopening the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  The evidence of record at the time of the 
last final rating decision included the veteran's separation 
examination in 1953 which showed a history of frostbite of 
the feet without residual disability at the time of 
separation from service.  The veteran's testimony does not 
provide any new probative evidence showing any current 
residual disability from frostbite of the feet in service.  
The veteran's lay assertions regarding the question of 
medical diagnosis or etiology cannot constitute "evidence" 
for purposes of reopening the claim as he is not competent to 
provide such evidence.  Accordingly, the Board finds that a 
basis to reopen the claim of service connection for frostbite 
of the feet has not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for frostbite of the feet, 
the appeal is denied.  


REMAND

The veteran is currently assigned a 10 percent evaluation for 
service-connected residuals of a fracture of the left great 
toe under Diagnostic Code (DC) 5284 for foot injuries.  A 
higher evaluation is possible when the foot injury is 
moderately severe or severe.  A higher rating is also 
possible when impairment, i.e., functional loss of use of the 
left great toe is commensurate with amputation of the toe 
with removal of the metatarsal head (DC 5171).  Although the 
veteran was examined by VA on two occasions during the 
pendency of this appeal, the examiner's did not offer any 
opinion on the question of functional loss of use as required 
by 38 C.F.R. § 4.40 (1999).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  As the November 1996 and January 1999 
VA examinations were inadequate because they did not address 
the mandates set forth in DeLuca, further development of the 
record is necessary.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the veteran's contentions and the current medical 
evidence of record, it is the decision of the Board that 
additional development is necessary prior to appellate 
review.  Accordingly, the case be REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected left 
great toe disability since January 1999.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records not already contained in the 
claims folder from the identified 
treatment sources, as well as any VA 
clinical records, and associate them with 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left great toe 
disability.  The claims folder and a copy 
of the REMAND should be made available to 
the examiner for review.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  

The examiner is advised that in the 
Board's consideration of the rating to be 
assigned for the toe disability, 
Diagnostic Code 5284 may be utilized.  
38 C.F.R. Part 4 (1999).  This provides 
for a 10 percent rating for a moderate 
foot injury, a 20 percent rating for a 
moderately severe injury and a 30 percent 
rating for a severe injury.  In addition, 
another possible code the Board may 
utilize in rating the veteran is 
Diagnostic Code 5171.  This provides for 
a 10 percent rating for amputation of the 
great toe without metatarsal involvement 
and a 30 percent rating where the 
amputation involves removal of the 
metatarsal head.  However, it is to be 
noted that a percentage rating must not 
be assigned by the examiner.

Keeping in mind the criteria cited above, 
the examiner should describe all finding 
referable to the toe fracture and 
attempt, if feasible, to dissociate all 
complaints and findings referable to the 
toe disability from any co-existing but 
unrelated disabilities.  Consideration 
should also be given to functional loss 
as provided for in 38 C.F.R. § 4.40 
(1999), relating to functional loss due 
to inflammation or damage to parts of the 
musculoskeletal system, and 38 C.F.R. § 
4.45 (1999), regarding impairment to the 
joints.  In considering functional loss, 
the examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left great toe is used 
repeatedly over a period of time.  The 
examiner should be asked to determine 
whether the residuals of the veteran's 
fracture of the right great toe causes 
weakened movement, excess fatigability, 
or incoordination.  In terms of 
describing functional loss, the examiner 
should utilize the criteria set forth 
above, and determine whether any 
additional functional loss is equivalent 
to moderately severe or severe foot 
injury or amputation of the great toe 
with removal of metatarsal head.  If any 
determination cannot feasibly be made, it 
should be so indicated.  The clinical 
findings and reasons upon which any 
opinions are based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  Following completion of the 
foregoing, the RO should again review the 
veteran's claim.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals






